MEMORANDUM DECISION                                                             FILED
                                                                           Feb 01 2018, 8:54 am
Pursuant to Ind. Appellate Rule 65(D), this
                                                                                CLERK
Memorandum Decision shall not be regarded as                                Indiana Supreme Court
                                                                               Court of Appeals
precedent or cited before any court except for the                               and Tax Court
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
David L. Joley                                         Curtis T. Hill, Jr.
Fort Wayne, Indiana                                    Attorney General of Indiana
                                                       Lyubov Gore
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

S.C.,                                                      February 1, 2018

Appellant-Respondent,                                      Court of Appeals Case No.
                                                           02A03-1708-JV-1971

        v.                                                 Appeal from the Allen Superior
                                                           Court
State of Indiana,                                          The Hon. Michael Douglass, Judge
                                                           Pro Tempore
Appellee-Petitioner.
                                                           Trial Court Cause No.
                                                           02D07-1610-JD-1224




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1708-JV-1971 | February 1, 2018             Page 1 of 9
                                           Case Summary
[1]   In November of 2016, the State filed a delinquency petition alleging that

      Appellant-Respondent S.C. committed what would be Level 6 felony escape if

      committed by an adult. The petition alleged that S.C. had absconded from

      electronic monitoring and was the eighth delinquency petition filed against S.C.

      in approximately two years. In the few months following release from a sixty-

      five-day commitment to the Allen County Juvenile Center (“ACJC”), S.C.

      tested positive for marijuana several times, was suspended from school for

      fighting, and absconded from electronic monitoring again. The State petitioned

      for modification of the disposition in this case, and, after a hearing, the juvenile

      court ordered S.C. committed to the Department of Correction (“DOC”). S.C.

      argues that the juvenile court abused its discretion in ordering a DOC

      commitment when less restrictive options were available. Because we disagree,

      we affirm.



                            Facts and Procedural History
[2]   S.C. was born in August of 2002, and his involvement with the juvenile justice

      system began in 2015, with two adjudications for leaving home. Prior to this

      case, S.C. had accumulated seven juvenile cases involving probation, including

      adjudications for escape and intimidation. In September of 2016, S.C. was

      expelled from middle school for fighting; at the time, he was on probation and

      subject to electronic monitoring following his intimidation adjudication. On

      October 21, 2016, S.C., absconded from the electronic monitoring program,


      Court of Appeals of Indiana | Memorandum Decision 02A03-1708-JV-1971 | February 1, 2018   Page 2 of 9
      and an arrest warrant was issued. S.C.’s actions upon being apprehended by

      the authorities led to another delinquency petition being filed, based on an

      allegation of resisting law enforcement.


[3]   On November 1, 2016, the State petitioned to have S.C. found a juvenile

      delinquent for committing what would be Level 6 felony escape if committed

      by an adult. On December 5, 2016, S.C. admitted to the escape charge and was

      adjudicated delinquent. On January 12, 2017, the juvenile court held a

      dispositional hearing, after which it placed S.C. in the ACJC for sixty-five days,

      under the supervision of the Allen County Juvenile Probation Department, to

      be followed by probation. The juvenile court also ordered S.C. to participate in

      electronic monitoring, complete substance-abuse counseling, and submit to

      random drug testing.


[4]   On March 17, 2017, S.C. was released from the ACJC to electronic monitoring.

      S.C. was awarded free time from electronic monitoring on April 10, 2017, and

      smoked marijuana as soon as he left home. On April 17, 2017, S.C. tested

      positive for marijuana. On May 4, 2017, S.C. was suspended from school for

      the remainder of the school year after fighting with his sister. On May 20 and

      June 7, 2017, S.C. twice again tested positive for marijuana.


[5]   Also on June 7, S.C.’s mother contacted the authorities and advised them that

      S.C. had been sneaking unauthorized young persons into her home. When

      officers conducted a visit at the residence, S.C. had already left, thereby

      absconding from the electronic monitoring program. On June 8, 2017, a



      Court of Appeals of Indiana | Memorandum Decision 02A03-1708-JV-1971 | February 1, 2018   Page 3 of 9
      warrant was issued for S.C.’s arrest on allegations that he had violated his

      dispositional order by testing positive for marijuana and by failing to follow the

      rules and regulations of electronic monitoring.


[6]   On June 22, 2017, S.C. was located when police responded to a report of a

      burglary in progress. S.C. was arrested, was detained at the ACJC pending

      disposition, and again tested positive for marijuana. At a review hearing held

      the next day, probable cause was found for filing delinquency petitions against

      S.C. for the two new offenses of leaving home and false informing and probable

      cause was also found for the violations of the dispositional order in this case.

      On June 26, 2017, a petition for modification of the dispositional order in this

      case was filed and approved by the juvenile court. An initial/modification

      hearing was held on June 27, 2017, and S.C. admitted to the dispositional

      violations in this case. As a result, the petition for modification was granted,

      and S.C. remained in secure detention pending disposition. An ACJC report

      dated July 19, 2017, noted that, since beginning confinement on June 24, 2017,

      “[S.C.] has received no incident reports while in detention, Staff state he seldom

      has behavior issues and most times he can be easily redirected. His interactions

      with peers and staff are positive and he is always willing to extra work on and

      off the unit.” Appellant’s App. Vol. II p. 30.


[7]   S.C.’s dispositional hearing was held on July 24, 2017. The probation

      department recommended a DOC commitment because S.C. had repeatedly

      tested positive for marijuana and committed the new offense of escape when he

      absconded from electronic monitoring. The probation department introduced


      Court of Appeals of Indiana | Memorandum Decision 02A03-1708-JV-1971 | February 1, 2018   Page 4 of 9
      evidence that S.C. continued to engage in aggressive and/or violent behavior,

      continued to disregard reasonable rules of his home, was uncooperative with

      probation services, had committed new delinquent acts, continued to abuse

      illegal substances, placed his physical and mental health at risk, and acted in

      such a way as to pose a danger to himself and others. A report, apparently

      prepared by the ACJC placement board, unanimously recommended

      confinement in DOC.


[8]   After receiving evidence, the juvenile court noted that S.C.’s overall risk

      assessment score put him in the high risk to reoffend category, electronic

      monitoring had been tried and failed, drug classes were not helping because of

      his continued drug use, house arrest had not worked in the past, and he had

      repeatedly violated the terms of probation. The juvenile court issued special

      findings as follows: S.C. (1) has an extensive history of incorrigible behavior,

      (2) was on probation when he committed a new offense, (3) must learn logical

      and natural consequences of delinquent behavior, and (4) is in need of

      rehabilitation and will benefit from a highly structured environment. The

      juvenile court noted a myriad of reasonable efforts had been made to prevent or

      eliminate the need for removal, including “Formal Probation (Operational),

      [Detention Alternative Program electronic monitoring and home detention],

      [Juvenile Detention Alternatives Initiative day and evening reporting program],

      Mental health assessment, drug and alcohol classes, random urinalysis testing,

      Project L.I.F.E, Substance Use Outpatient, weekly probation appointments,

      Deer Run Academy, school visits, home visit, [and] home detention[.]”



      Court of Appeals of Indiana | Memorandum Decision 02A03-1708-JV-1971 | February 1, 2018   Page 5 of 9
       Appellant’s App. Vol. II p. 49. Finally, the juvenile court acknowledged that,

       in his latest stint in the ACJC, S.C. had shown that he was “capable of

       following the rules when the environment is proper.” Tr. Vol. II p. 16. The

       juvenile court awarded wardship of S.C. to DOC.


                                  Discussion and Decision
[9]    S.C. contends that the juvenile court abused its discretion in ordering that he be

       committed to DOC. A juvenile court is accorded “wide latitude” and “great

       flexibility” in its dealings with juveniles. J.S. v. State, 881 N.E.2d 26, 28 (Ind.

       Ct. App. 2008). “[T]he choice of a specific disposition of a juvenile adjudicated

       a delinquent child is a matter within the sound discretion of the juvenile court

       and will only be reversed if there has been an abuse of that discretion.” Id.

       (citing E.L. v. State, 783 N.E.2d 360, 366 (Ind. Ct. App. 2003)). The juvenile

       court’s discretion in determining a disposition is subject to the statutory

       considerations of the welfare of the child, the safety of the community, and the

       policy of favoring the least harsh disposition. Id. (citing C.C. v. State, 831

       N.E.2d 215, 216–17 (Ind. Ct. App. 2005)).


[10]   An abuse of discretion occurs when the juvenile court’s action is “clearly

       erroneous” and against the logic and effect of the facts and circumstances before

       it. Id. The goal of the juvenile process is rehabilitation rather than punishment.

       R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010). “Accordingly, juvenile

       courts have a variety of placement options for juveniles with delinquency

       problems, none of which are considered sentences.” Id. Indiana Code § 31-37-



       Court of Appeals of Indiana | Memorandum Decision 02A03-1708-JV-1971 | February 1, 2018   Page 6 of 9
       18-6(1)(A) provides that “[i]f consistent with the safety of the community and

       the best interest of the child, the juvenile court shall enter a dispositional decree

       that … is in the least restrictive (most family like) and most appropriate setting

       available[.]” “[T]he statute contains language that reveals that a more

       restrictive placement might be appropriate under certain circumstances.” J.S.,

       881 N.E.2d at 29 (citing K.A. v. State, 775 N.E.2d 382, 387 (Ind. Ct. App. 2002),

       trans. denied). Put another way, the law requires only that the disposition

       selected be the least restrictive disposition that is “consistent with the safety of

       the community and the best interest of the child.” D.S. v. State, 829 N.E.2d

       1081, 1085 (Ind. Ct. App. 2005).


[11]   Under the circumstances of this case, we have little trouble concluding that S.C.

       has failed to establish that the juvenile court abused its discretion in ordering a

       DOC commitment. Since late 2015, S.C. has engaged in repeated delinquent

       behavior, including committing acts that would constitute felonies if S.C. were

       an adult and has had a total of eleven delinquency petitions filed against him.

       In this case, S.C. committed escape while on probation and electronic

       monitoring for a previous intimidation adjudication. Within weeks after

       completing his initial, sixty-five-day commitment to the ACJC and while again

       on probation, S.C. smoked and thrice tested positive for marijuana and was

       suspended from school for fighting. In June of 2017, S.C. absconded from

       electronic monitoring and was not located for approximately two weeks.

       Indeed, since the escape that led to the adjudication in this case, S.C.’s actions

       have led to three more delinquency petitions being filed against him. To put it


       Court of Appeals of Indiana | Memorandum Decision 02A03-1708-JV-1971 | February 1, 2018   Page 7 of 9
       bluntly, over the past two years or so, S.C. has engaged in what appears to be

       continuous juvenile delinquency.


[12]   The record also indicates that although S.C. has repeatedly been shown

       leniency, this approach has not been effective. The juvenile court detailed a

       lengthy list of less-restrictive options that have been attempted, to no lasting

       effect. Only one thing seems to have had the slightest positive influence on

       S.C.’s behavior, and that was commitment to the ACJC. Even then, S.C.’s

       previous, sixty-five-day commitment to the ACJC was followed very quickly by

       a return to delinquent behavior. Although S.C. argues that we should reverse

       and remand with instructions that he again be committed to the ACJC, the

       record indicates that any benefit S.C. may have received from previous

       commitments to the ACJC has not endured. Given the ultimate lack of success

       that less-restrictive options have had in curbing S.C.’s delinquent behavior, we

       cannot say that the juvenile court abused its discretion in ordering a

       commitment to the DOC. See, e.g., J.B. v. State, 849 N.E.2d 714 (Ind. Ct. App.

       2006) (concluding that juvenile court did not abuse its discretion by ordering

       commitment to DOC following a probation violation where fifteen-year-old

       juvenile had a years-long history of juvenile delinquency and substance abuse;

       had consistently rejected leniency by violating the terms of probation,

       committing new offenses, and continuing to abuse drugs; and probation

       department’s predispositional report indicated that juvenile was likely to

       continue to commit offenses and recommended that he be placed in the DOC).


[13]   We affirm the judgment of the juvenile court.


       Court of Appeals of Indiana | Memorandum Decision 02A03-1708-JV-1971 | February 1, 2018   Page 8 of 9
Robb, J., and Crone, J., concur.




Court of Appeals of Indiana | Memorandum Decision 02A03-1708-JV-1971 | February 1, 2018   Page 9 of 9